Citation Nr: 1739619	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-43 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for prostate cancer.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran; and the Veteran's son.
ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from July 1968 to August 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (Agency of Original Jurisdiction (AOJ)).  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in June 2016.  A transcript of the hearing has been associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
	

FINDINGS OF FACT

1.  A final July 1996 AOJ rating decision denied service connection for prostate cancer on the basis that prostate cancer was not shown to have been incurred during active military service, and the Veteran had not established exposure to herbicides during service.

2.  The evidence associated with the claims file subsequent to the final July 1996 denial is new and material as it includes previously unconsidered evidence that the Veteran was exposed to herbicides while on active duty at U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran was exposed to herbicides while on active duty at U-Tapao RTAFB in Thailand.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision denying service connection for prostate cancer is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996).

2.  New and material evidence has been received to reopen the claim for service connection for prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(b) (2016).

3.  Prostate cancer may be presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

4.  Diabetes mellitus, type II, may be presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran seeks to establish service connection for prostate cancer, to include as due to in-service herbicide exposure.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Prostate Cancer

The Veteran claimed service connection for prostate cancer in January 1995.  A July 1996 AOJ rating decision denied service connection for prostate cancer on the basis that prostate cancer was not shown to have been incurred during active military service, and the Veteran had not established exposure to herbicides during service.  In September 1996, the Veteran submitted a timely notice of disagreement and, in December 1996, he submitted a post-service private physician letter.  The AOJ furnished the Veteran a statement of the case in February 1997.  The Veteran subsequently did not submit a timely substantive appeal, or new and material evidence, within the remaining appeal period.  The July 1996 AOJ decision, therefore, is final.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996).

Since that time, additional evidence has been associated with the Veteran's claims file relating to the Veteran's claim of in-service herbicide exposure.  In particular, the Veteran has testified to duties at the perimeter of U-Tapao RTAFB in Thailand which, if true, would factually establish his exposure to herbicides in service.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  Thus, the claim is reopened as new and material evidence has been submitted.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).

Service Connection

As noted above, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

With respect to the claims on appeal, prostate cancer and type II diabetes mellitus are subject to service connection on a presumptive basis with proof of herbicide exposure in service under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii), even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Notably, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Additionally, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  Herbicide exposure is conceded when a Veteran served at the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence.  Id.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Prostate Cancer and Diabetes Mellitus, Type II

The Veteran avers that his prostate cancer and diabetes mellitus, type II, is related to his period of service.  Specifically, the Veteran states that he was exposed to herbicides while stationed at U-Tapao RTAFB in Thailand for over 90 days in 1971.  

The record reflects that the Veteran has current diagnoses of prostate cancer and diabetes mellitus, type II.  Thus, the requirement of a current disability has been met.

A review of the Veteran's service treatment records shows evidence of service at U-Tapao RTAFB in 1971.  See Health Record dated December 2, 1971.  

The Veteran is certainly competent to report the geographical locations where he was stationed during military service, particularly his proximity to the perimeter fence of the base.  He has presented credible testimony that, during his posting at the U-Tapao RTAFB, his duties on the flight line brought him close to the base perimeter.  The Veteran reported working a couple hundred feet away from areas of dead vegetation along the perimeter.  He also testified that he crossed the base perimeter fence while off-duty to take a bus and travel to the beach.  In support of his claim, the Veteran submitted a U-Tapao RTAFB base map, flight line pictures, and a picture of the Veteran in the town of Sisaket.  Significantly, the base map indicates the flight line where the Veteran performed his duties was located near the base perimeter.  Furthermore, there is no evidence of record to contradict the Veteran's contentions.  The Board therefore finds it entirely plausible that the Veteran's duties as a navigator brought him in proximity to the perimeter fence of the airbase.

In light of the Veteran's description of his duties at U-Tapao RTAFB in 1971, the supporting base map, and the Veteran's statements of having crossed the base perimeter, there is probative, credible evidence that the Veteran was exposed to herbicide agents during service.  Therefore, service connection for prostate cancer and diabetes mellitus, type II, can be awarded on a presumptive basis.  Accordingly, after resolving any reasonable doubt in the Veteran's favor, the claims of service connection for prostate cancer and diabetes mellitus, type II, are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to service connection for prostate cancer is reopened.

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


